Cuyahoga App. No. 71014. This cause is pending before the court as a discretionary appeal. Upon consideration of appellants’ application for dismissal,
IT IS ORDERED by the court that the application for dismissal be, and hereby is, granted.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
*1470ADMINISTRATIVE DOCKET
1. Amendments to the Rules of Superintendence for the Courts of Ohio (Rules 51-78 and 99; Standard Probate Forms) were adopted.
2. Amendments to the Rules of Superintendence for the Courts of Ohio (Rules 26 to 26.05; Court Records Management and Retention) were adopted.
3. Beginning October 13, 1997, the Supreme Court of Ohio will be open for court business on •Columbus Day; beginning November 28, 1997, the Supreme Court of Ohio will be closed for court business the day after Thanksgiving Day.